Citation Nr: 1112020	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for nephropathy (kidney condition), to include as secondary to type II diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming peripheral neuropathy of each upper and lower extremity as secondary to his service-connected type II diabetes mellitus.  A review of the record fails to disclose a firm diagnosis of peripheral neuropathy, although a September 1996 record from the Mt. Vernon, Missouri VA Outpatient Clinic notes a provisional diagnosis of parasthesias of the arms, hands, legs and feet.  It does not appear, however, that the Veteran was assessed as having type II diabetes mellitus at this time.  In a July 2008 statement the Veteran expressed disagreement with the denial of his claims based upon the fact that only a "touch test" was performed.  He requested that he be provided a nerve conduction test.  The Veteran's complaint of parasthesias, coupled with the implication that he may currently have such symptomatology, suggests that he may have peripheral neuropathy of the extremities related to his service-connected type II diabetes mellitus.  Accordingly, an examination is necessary to decide these claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Likewise, further examination is necessary to adjudicate the claim for service connection of hypertension.  The Veteran has been diagnosed as having hypertension, but no etiological opinion has been obtained on this disability, particularly in relation to his service-connected diabetes-mellitus.  As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court stated that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Accordingly, upon remand the etiology of hypertension should be addressed.  McLendon, supra.  

Lastly, the Board notes that the Veteran regularly receives medical treatment through VA.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek updated records.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical records not currently associated with the claims file and associate them therewith.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional in order to determine whether the Veteran currently has peripheral neuropathy of the left and right lower and upper extremities, as well as the etiology thereof, if diagnosed.

Any tests deemed necessary should be conducted, including electromyogram (EMG) and nerve conduction velocity (NCV) tests, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examination report should note that the claims file was reviewed

If peripheral neuropathy is diagnosed, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected type II diabetes mellitus has caused peripheral neuropathy of any affected extremity.

If peripheral neuropathy is diagnosed and the examiner finds that the Veteran's service-connected type II diabetes mellitus has not caused peripheral neuropathy any affected extremity, the examiner should opine whether it is at least as likely as not that peripheral neuropathy has been aggravated (that is, permanently worsened) by the Veteran's service-connected type II diabetes mellitus, beyond natural progression.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected type II diabetes mellitus has caused hypertension.

If the examiner finds that the Veteran's service-connected type II diabetes mellitus has not caused hypertension, the examiner should opine whether it is at least as likely as not that peripheral neuropathy has been aggravated (that is, permanently worsened) by the Veteran's service-connected type II diabetes mellitus, beyond natural progression.

The examiner should also address whether the Veteran has nephropathy attributable to his service-connected type II diabetes mellitus.  If the examiner finds that the Veteran does indeed have nephropathy attributable to type II diabetes mellitus, the examiner is asked to address whether it is at least as likely as not that nephropathy has caused or aggravated hypertension.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



